Case 1:18-cv-01022-ELH Document 70 Filed 08/21/20 Page 1 of 1 -

 

Du De reek ST 7 STRESLE i
3 DHE wclzEh_ SPATE Ai STREET _ Gyr

 

 

 

 

 

 

 

 

 

 

 

 

fen ie Simmer of crm amb OED ae ve
* ~—AUE-24-2099
TERRY 1 PLO APS Seve) CL ISAK U Sag NORE —
MALATE, PROSE * &Y Or Man a
MW MASE 00! £91 F-10932.

SADA_ASRATS «740, x
je Fenner *

e

 

yw * ke yy  »*  ¥
AK UST, FIFO

mK 4 xe

 

 

PASASTEAE_astic€ of Appe at

 

 

RAs wIER LER YP ngpioms ERED RESET Ek hy SMR MOLEI
MS __AOUTce 04 _ GEM bm\_ AmsAe ETO eh Ree.

 

 

 

 

(3) (d)_ AN Gasset po ech ze. ci 2. Cy) Ca) (2-3)
Fo_ He ceri, Krome pet court. ————

 

 

 

CERTLET CASE or Se€nwick
i ee

 

 

L_MPERE Dy § ©72 TPT on De MO" of bay AG wy7

 

 

F092, cafry. O47 AE OA ae. VATE CE S/F PEOL

OSS mate Fei sls 0OSMg< Pree —pat ed

 

 

 

 

COPRICLA BEL

 

Cio. DAL timer 2 Ave sume so
TO Sn? Ub PIPOY

 

 

BE

 

elt
CUIOPL, 1A SSAPY

 

 

 
